UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7832



WILLIAM A. BRADSHAW,

                                              Plaintiff - Appellant,

          versus


NANCY GINN, Work Release Coordinator; OFFICER
WILLIAMS; DR. KOLONGO, Medical Officer; ROY W.
CHERRY,   Superintendent;    MARY   TARNOWSKI,
Medical Supervisor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1563)


Submitted:   February 20, 2003           Decided:   February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Bradshaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       William A. Bradshaw seeks to appeal the district court’s order

dismissing some claims and defendants from his action filed under

42 U.S.C. § 1983 (2000). This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order Bradshaw seeks to appeal is neither a final

order    nor    an   appealable    interlocutory      or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      DISMISSED




                                       2